Appeal by the defendant from a judgment of the County Court, Suffolk County (Mazzei, J.), rendered October 15, 1986, convicting him of burglary in the second degree and criminal possession of stolen property in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier of fact, who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
*393Finally, we find no basis in the record to disturb the sentence imposed (see, People v Suitte, 90 AD2d 80). Brown, J. P., Lawrence, Fiber and Sullivan, JJ., concur.